DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20150154456 (Pau et al).
	Regarding claim 1, Pau et al. discloses: “a computer-implemented method  for generating and using a location sensitive ensemble classifier (FIG. 3: “Ensemble Classifier”) for classifying content (ABSTRACT: “a Content Analysis step, analysing the content of the key frames and classifying image patches of the key frames as interesting or not”), the method performed by a computing system having one or more processors ([0133]: “The processor that includes (on the same or separated chipset) circuitry implementing the method for extracting semantic descriptors”), the computer-implemented method comprising: dividing a validation data set (FIG. 3: “Key Frames”; [0035]: “a Content Analysis step, analysing the content of said key frames and classifying image patches of said key frames as semantically interesting or not”; FIG. 3: “Spatial Segmentation”; [0066]: “Content analysis is performed using a parallelized spatial patch classification approach, i.e., at first a spatial segmentation is performed on key frames in the Spatial Segmentation block”) into a region set; wherein the region set divides the validation data set into a plurality of regions ([0085]: “the Spatial Segmentation block, which is targeted at identifying regions of the pictures with an as higher as possible accuracy for the subsequent classification task”), and each region of the plurality of regions comprises a plurality of data points of the validation data set that fall within the region ([0077]: “the result of spatial segmentation is a set of picture patches, e.g. identified by their rectangular bounding boxes or by more precise geometrical characterizations which may include descriptions of region contours”); generating a regional ensemble classifier for each region of the plurality of regions (FIG. 3: “Patch Classification (criterion X)”, “Ensemble Classifier”; [0073]: “Individual classifiers are typically based on minimally complex mathematics like Support Vector Machines”), wherein the regional ensemble classifier for the region is generated based on the plurality of data points that fall within the region ([0080]: “After the individual Patch Classification blocks have classified patches following a set of independent criteria (see FIG. 3), the overall Patch classification is performed using an ensemble classification approach implemented by the Ensemble classifier block”); and classifying a content item in at least one of a plurality of classes using the regional ensemble classifier for a particular region of the respective plurality of regions of the region set” ([0080]: “Ensemble classifier block works by combining outputs of several parallel Patch Classification blocks which are optimized in detecting specific semantic aspects of the picture content”).
	With respect to claim 2, Pau et al. discloses: “classifying the content item in at least one of a plurality of classes using the regional ensemble classifier for the particular region is based on determining that a test data point for the content item belongs to the particular region” ([0077]: “the result of spatial segmentation is a set of picture patches, e.g. identified by their rectangular bounding boxes or by more precise geometrical characterizations which may include descriptions of region contours”).
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pau et al. in view of US Patent No. 8,589,404 (Dunkelberger et al).
	Claim 3 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Pau et al. Thus, those limitations of claim 1 that are recited in claim 3 are also disclosed by Pau et al. 	However, Pau et al. does not clearly disclose the remaining limitations of the claim.  To that end regarding claim 3, Dunkelberger et al. discloses: “dividing the validation data set into the region set is based on generating a hyperplane set, where the hyperplane set comprises a plurality of generated hyperplanes that divides the validation data set into the plurality of regions” (FIG. 1: 18; col. 5, lines 26-33: “In one implementation, the classifier 18 is a support vector machine, and a user can select examples of both relevant and non-relevant data records from the semantic index 16.  The support vector machine generates one or more hyperplane boundaries along the information manifold, with points within one or more bounded regions representing data records relevant to the subject of interest and points outside of these regions representing non-relevant data records”; col. 5, lines 43-44: “the classifier 18 could comprise an ensemble of cooperative or non-cooperative meta-classifiers”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Pau et al. with the invention of Dunkelberger et al. in order to provide hyperplanes boundaries that divide data records (e.g., see Dunkelberger et al. @ col. 5, lines 43-44).
	With respect to claim 9, Pau et al. discloses: “one or more non-transitory computer-readable media storing computer-executable instructions ([0125]: “computer readable means comprising program coding means for the implementation of one or more steps of the method, when this program is run on a computer”) which, when executed by a computing system having one or more processors ([0133]: “The processor that includes (on the same or separated chipset) circuitry implementing the method for extracting semantic descriptors”), cause the computing system to perform: “each region the plurality of regions comprises a plurality of data points of the validation data set that fall within the region ([0077]: “the result of spatial segmentation is a set of picture patches, e.g. identified by their rectangular bounding boxes or by more precise geometrical characterizations which may include descriptions of region contours”); generating a regional ensemble classifier for each region of the plurality of regions (FIG. 3: “Patch Classification (criterion X)”, “Ensemble Classifier”; [0073]: “Individual classifiers are typically based on minimally complex mathematics like Support Vector Machines”), wherein the regional ensemble classifier for the region is generated based on the plurality of data points that fall within the region ([0080]: “After the individual Patch Classification blocks have classified patches following a set of independent criteria (see FIG. 3), the overall Patch classification is performed using an ensemble classification approach implemented by the Ensemble classifier block”); and classifying a content item as low-quality using the regional ensemble classifier for a particular region of the plurality of regions of the hyperplane set” ([0080]: “Ensemble classifier block works by combining outputs of several parallel Patch Classification blocks which are optimized in detecting specific semantic aspects of the picture content”).
	In addition, Dunkelberger et al. discloses: “dividing a validation data set into a hyperplane set; wherein the hyperplane set divides the validation data set into a plurality of regions” (FIG. 1: 18; col. 5, lines 26-33: “In one implementation, the classifier 18 is a support vector machine, and a user can select examples of both relevant and non-relevant data records from the semantic index 16.  The support vector machine generates one or more hyperplane boundaries along the information manifold, with points within one or more bounded regions representing data records relevant to the subject of interest and points outside of these regions representing non-relevant data records”; col. 5, lines 43-44: “the classifier 18 could comprise an ensemble of cooperative or non-cooperative meta-classifiers”).
	Regarding claim 16, Pau et al. discloses: “one or more processors ([0133]: “The processor that includes (on the same or separated chipset) circuitry implementing the method for extracting semantic descriptors”); storage media; and instructions stored in the storage media and which, when executed by the computing system ([0125]: “computer readable means comprising program coding means for the implementation of one or more steps of the method, when this program is run on a computer”), cause the computing system to perform: each region the plurality of regions comprises a plurality of data points of the validation data set that fall within the region ([0077]: “the result of spatial segmentation is a set of picture patches, e.g. identified by their rectangular bounding boxes or by more precise geometrical characterizations which may include descriptions of region contours”); generating a regional ensemble classifier for each region of the plurality of regions (FIG. 3: “Patch Classification (criterion X)”, “Ensemble Classifier”; [0073]: “Individual classifiers are typically based on minimally complex mathematics like Support Vector Machines”), wherein the regional ensemble classifier for the region is generated based on the plurality of data points that fall within the region ([0080]: “After the individual Patch Classification blocks have classified patches following a set of independent criteria (see FIG. 3), the overall Patch classification is performed using an ensemble classification approach implemented by the Ensemble clasifier block”); and classifying a content item in at least one of a plurality of classes using the regional ensemble classifier for a particular region of the plurality of regions of the hyperplane set” ([0080]: “Ensemble classifier block works by combining outputs of several parallel Patch Classification blocks which are optimized in detecting specific semantic aspects of the picture content”).
	In addition, Dunkelberger et al. discloses: dividing a validation data set into a hyperplane set; wherein the hyperplane set divides the validation data set into a plurality of regions” (FIG. 1: 18; col. 5, lines 26-33: “In one implementation, the classifier 18 is a support vector machine, and a user can select examples of both relevant and non-relevant data records from the semantic index 16.  The support vector machine generates one or more hyperplane boundaries along the information manifold, with points within one or more bounded regions representing data records relevant to the subject of interest and points outside of these regions representing non-relevant data records”; col. 5, lines 43-44: “the classifier 18 could comprise an ensemble of cooperative or non-cooperative meta-classifiers”).
	With respect to claims 10 and 17, Pau et al. discloses: “classifying the content item in at least one of a plurality of classes using the regional ensemble classifier for the particular region is based on determining that a test data point for the content item belongs to the particular region” ([0077]: “the result of spatial segmentation is a set of picture patches, e.g. identified by their rectangular bounding boxes or by more precise geometrical characterizations which may include descriptions of region contours”).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pau et al. in view of Dunkelberger et al. and US Patent Application Publication No. 20140052674 (Aggarwal).
Claim 4 is dependent upon claim 3.  As discussed above, claim 3 is disclosed by the combination of Pau et al. and Dunkelberger et al.  Thus, the limitations of claim 3 that are recited in claim 4 are also disclosed by the combination of Pau et al. and Dunkelberger et al.  
In addition, with respect to claim 4, Dunkelberger et al. further discloses: “generating the hyperplane set” (FIG. 1: 18; col. 5, lines 26-33: “In one implementation, the classifier 18 is a support vector machine, and a user can select examples of both relevant and non-relevant data records from the semantic index 16.  The support vector machine generates one or more hyperplane boundaries along the information manifold, with points within one or more bounded regions representing data records relevant to the subject of interest and points outside of these regions representing non-relevant data records”).
However, the combination of Pau et al. and Dunkelberger et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 4, Aggarwal discloses: “a locality sensitive hashing method” (FIG. 1B: 60, 70;; [0066]: “the test instance is classified based on the class partitions 60 and the local statistics 70 included therein. For each incoming test instance, a locality sensitive hashing (LSH) procedure may be applied in order to map the test instance to the most relevant class partition 60”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modigy the combination of Pau et al. and Dunkelberger et al. with the invention of Aggarwal in order to provide a locality sensitive hashing to map test instances/data to the most relevant class partition/region (e.g., see Aggarwal @ [0066]).
Claims 11 and 18 are dependent upon claims 9 and 16, respectively.  As discussed above, claims 9 and 16 are disclosed by the combination of Pau et al. and Dunkelberger et al.  Thus, the limitations of claim 9 and 16 that are recited in claims 11 and 18, respectively, are also disclosed by the combination of Pau et al. and Dunkelberger et al.  
In addition, with respect to claims 11 and 18, Dunkelberger et al.  further discloses: “generating the hyperplane set” (FIG. 1: 18; col. 5, lines 26-33: “In one implementation, the classifier 18 is a support vector machine, and a user can select examples of both relevant and non-relevant data records from the semantic index 16.  The support vector machine generates one or more hyperplane boundaries along the information manifold, with points within one or more bounded regions representing data records relevant to the subject of interest and points outside of these regions representing non-relevant data records”).
However, the combination of Pau et al. and Dunkelberger et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claims 11 and 18, Aggarwal discloses: “a locality sensitive hashing method” (FIG. 1B: 60, 70;; [0066]: “the test instance is classified based on the class partitions 60 and the local statistics 70 included therein. For each incoming test instance, a locality sensitive hashing (LSH) procedure may be applied in order to map the test instance to the most relevant class partition 60”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Pau et al. and Dunkelberger et al. with the invention of Aggarwal in order to provide a locality sensitive hashing to map test instances/data to the most relevant class partition/region (e.g., see Aggarwal @ [0066]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pau et al. in view of US Patent Application Publication No. 20050278322 (Fan et al).
	Claim 5 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Pau et al. Thus, those limitations of claim 1 that are recited in claim 3 are also disclosed by Pau et al.
	In addition, regarding claim 5, Pau et al. further discloses: “generating the regional ensemble classifier for each region of the plurality of regions” (FIG. 3: “Patch Classification (criterion X)”, “Ensemble Classifier”; [0073]: “Individual classifiers are typically based on minimally complex mathematics like Support Vector Machines”)
	However, Pau et al. does not clearly disclose the remaining limitations of the claim.  To that end regarding claim 5, Fan et al. discloses: “applying an ensemble pruning method to a set of candidate classifiers and the plurality of data points that fall within the region” ([0085]: “use the following approach for instance based ensemble pruning. For a given ensemble S consisting of K classifiers, we first order the K classifiers by their decreasing weight into a "pipeline". (The weights are tuned for the most-recent training set.) To classify a test example y, the classifier with the highest weight is consulted first, followed by other classifiers in the pipeline. This pipeline procedure stops as soon as a "confident prediction" can be made or there are no more classifiers in the pipeline”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Pau et al. with the invention of Fan et al. in order to reduce the cost of using an ensemble classifier (e.g., see Fan et al. @ [0012]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pau et al. in view of US Patent Application Publication No. 20190318269 (Ezen Can et al).
Claims 6 and 7 are dependent upon claim 1.  As discussed above, claim 1 is disclosed by the combination of Pau et al.  Thus, the limitations of claim 1 that are recited in claims 6 and 7 are also disclosed by Pau et al.  
	However, Pau et al. does not clearly disclose the remaining limitations of the claims.  To that end, Ezen Can et al. discloses: “a precision score for the regional ensemble classifier for each region of the plurality of regions, where the precision score is computed based on the plurality of data points that fall within the region” ([0014]: “classifier 110 to process input text 112, such as sentences, questions, etc., to determine a goal vector 200 from the text, such as an accuracy score, recall score, precision score, execution time score, etc., where the goal of the text would be the highest score in the vector; an outcome generator 116 to supply the input text 112 and/or a modified feature set 114 to machine learning algorithms 118, such as an ensemble of machine learning algorithms implementing different algorithms”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Pau et al. with the invention of Ezen Can et al. in order to provide and a precision/recall score to a classifier (e.g., see Ezen Can et al. @ [0014]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pau et al. in view of US Patent Application Publication No. 20200320354 (Ghesu et al).
	Claim 8 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Pau et al. Thus, those limitations of claim 1 that are recited in claim 8 are also disclosed by Pau et al.
	However, Pau et al. does not clearly disclose the remaining limitations of the claim.  To that end regarding claim 8, Ghesu et al. discloses: “selecting the region set to use to classify content based on a F1 score for the regional ensemble classifier for each region of the plurality of regions, where the F1 score is computed based on the plurality of data points that fall within the region” ([0058]: “The F1 score is a measure of the accuracy of the label generated by the machine learned classifier”; “a machine learned classifier using ensembles for sampling”; [0059]: “FIG. 5 shows an insignificant performance gap between the machine learned classifiers dropout and machine learned classifiers using ensembles (labeled [ens]). Further, FIG. 5 shows a large performance increase over the dotted baseline F1 scores”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Pau et al. with the invention of Ghesu et al. in order to provide an F1 score to measure accuracy of the classifier (e.g., see Ghesu et al. @ [0058]).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pau et al. in view of Dunkelberger et al. and Fan et al.
	Claims 12 and 19 are dependent upon claims 9 and 15, respectively.  As discussed above, claims 9 and 15 are disclosed by the combination of Pau et al. and Dunkelberger et al. Thus, those limitations of claim 9 and 15 that are recited in claims 12 and 19, respectively are also disclosed by Pau et al. and Dunkelberger et al.
	In addition, regarding claims 12 and 19, Pau et al. further discloses: “generating the regional ensemble classifier for each region of the plurality of regions” (FIG. 3: “Patch Classification (criterion X)”, “Ensemble Classifier”; [0073]: “Individual classifiers are typically based on minimally complex mathematics like Support Vector Machines”)
	However, Pau et al. and Dunkelberger et al. does not clearly disclose the remaining limitations of the claim.  To that end regarding claims 12 and 19, Fan et al. discloses: “applying an ensemble pruning method to a set of candidate classifiers and the plurality of data points that fall within the region” ([0085]: “use the following approach for instance based ensemble pruning. For a given ensemble S consisting of K classifiers, we first order the K classifiers by their decreasing weight into a "pipeline". (The weights are tuned for the most-recent training set.) To classify a test example y, the classifier with the highest weight is consulted first, followed by other classifiers in the pipeline. This pipeline procedure stops as soon as a "confident prediction" can be made or there are no more classifiers in the pipeline”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Pau et al. and Dunkelberger et al. with the invention of Fan et al. in order to reduce the cost of using an ensemble classifier (e.g., see Fan et al. @ [0012]).
	
Claims 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pau et al. in view of Dunkelberger et al. and Ezen Can et al.
Claims 13, 14; and 20 are dependent upon claims 9 and 16, respectively.  As discussed above, claims 9 and 15 are disclosed by the combination of Pau et al. and Dunkelberger et al. Thus, the limitations of claims 9 and15 that are recited in claims 13, 14; and 20, respectively, are also disclosed by the combination of Pau et al. and Dunkelberger et al.
	However, Pau et al. and Dunkelberger et al. does not clearly disclose the remaining limitations of the claims.  To that end, Ezen Can et al. discloses: Regarding claims 14 and 20, discloses: “selecting the region set to use to classify content based on a recall score for the regional ensemble classifier for each region of the plurality of regions, where the recall score is computed based on the plurality of data points that fall within the region” ([0014]: “classifier 110 to process input text 112, such as sentences, questions, etc., to determine a goal vector 200 from the text, such as an accuracy score, recall score, precision score, execution time score, etc., where the goal of the text would be the highest score in the vector; an outcome generator 116 to supply the input text 112 and/or a modified feature set 114 to machine learning algorithms 118, such as an ensemble of machine learning algorithms implementing different algorithms”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Pau et al. and Dunkelberger et al. with the invention of Ezen Can et al. in order to provide and a precision/recall score to a classifier (e.g., see Ezen Can et al. @ [0014]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pau et al. in view of Dunkelberger et al. and Ghesu et al.
	Claim 15 is dependent upon claim 9.  As discussed above, claim 9 is disclosed by the combination of Pau et al. and Dunkelberger et al.  Thus, those limitations of claim 9 that are recited in claim 15 are also disclosed by the combination of Pau et al. and Dunkelberger et al.  
	However, the combination of  Pau et al. and Dunkelberger et al. does not clearly disclose the remaining limitations of the claim.  To that end regarding claim 15, discloses: “selecting the region set to use to classify content based on a F1 score for the regional ensemble classifier for each region of the plurality of regions, where the F1 score is computed based on the plurality of data points that fall within the region” ([0058]: “The F1 score is a measure of the accuracy of the label generated by the machine learned classifier”; “a machine learned classifier using ensembles for sampling”; [0059]: “FIG. 5 shows an insignificant performance gap between the machine learned classifiers dropout and machine learned classifiers using ensembles (labeled [ens]). Further, FIG. 5 shows a large performance increase over the dotted baseline F1 scores”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of  Pau et al. and Dunkelberger et al. with the invention of Ghesu et al. in order to provide an F1 score to measure accuracy of the classifier (e.g., see Ghesu et al. @ [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                 6/3/2022
Primary Examiner            AU2644